Title: Enclosure V: Hugh Purdie to John Browne Cutting, 15 September 1790
From: Purdie, Hugh
To: Cutting, John Brown


Enclosure V Hugh Purdie to John Browne Cutting

Sir
Crescent Spithead Septemr. 15th. 1790.

The fleet under the command of Earl Howe arrived last night, and I am sorry to acquaint you that the Captain of the Crescent does not seem disposed to order me on shore so soon as I could wish, therefore must intreat of you to forward my discharge by the earliest opportunity. The cruize has been extremely tedious which makes me more desirous than ever of my freedom. With hearty wishes for your health and thanks for the trouble you have been at, I subscribe myself, your obliged humble Servant

H. Purdie

